
	
		I
		110th CONGRESS
		1st Session
		S. 33
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			May 23, 2007
			Referred to the Committee on Education and
			 Labor
		
		A BILL
		To redesignate the Office for Vocational
		  and Adult Education as the Office of Career, Technical, and Adult
		  Education.
	
	
		1.Redesignation of the Office of Vocational
			 and Adult Education
			(a)RedesignationSection 206 of the Department of Education
			 Organization Act (20 U.S.C. 3416) is amended—
				(1)in the section heading, by striking
			 Office of vocational
			 and adult education and inserting
			 Office of Career,
			 Technical, and Adult Education;
				(2)in the first sentence—
					(A)by striking Office of Vocational and
			 Adult Education and inserting Office of Career, Technical, and
			 Adult Education; and
					(B)by striking Assistant Secretary for
			 Vocational and Adult Education and inserting Assistant Secretary
			 for Career, Technical, and Adult Education; and
					(3)in the second sentence, by striking
			 vocational and adult education each place the term appears and
			 inserting career, technical, and adult education.
				(b)Conforming amendments
				(1)Department of Education Organization
			 ActThe Department of
			 Education Organization Act (as amended in subsection (a)) (20 U.S.C. 3401 et
			 seq.) is further amended—
					(A)in section 202—
						(i)in subsection (b)(1)(C), by striking
			 Assistant Secretary for Vocational and Adult Education and
			 inserting Assistant Secretary for Career, Technical, and Adult
			 Education; and
						(ii)in subsection (h), by striking
			 Assistant Secretary for Vocational and Adult Education each
			 place the term appears and inserting Assistant Secretary for Career,
			 Technical, and Adult Education; and
						(B)in the table of contents in section 1, by
			 striking the item relating to section 206 and inserting the following:
						
							
								Sec. 206. Office of Career,
				Technical, and Adult
				Education.
							
							.
					(2)Carl D. Perkins Career and Technical
			 Education Act of 2006Section
			 114(b)(1) of the Carl D. Perkins Career and Technical Education Act of 2006 (20
			 U.S.C. 2324(b)(1)) is amended by striking Office of Vocational and Adult
			 Education
						and inserting Office of Career, Technical,
			 and Adult Education.
				
	
		
			Passed the Senate
			 May 22, 2007.
			Nancy Erickson,
			Secretary.
		
	
